        Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 1 of 18                      FILED
                                                                                   2019 Oct-22 PM 02:49
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION
MICHAEL WELCH,                             )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No.: 5:19-cv-731-LCB
                                           )
CITY OF HARTSELLE, ALABAMA,                )
et al.,                                    )
                                           )
      Defendants.

                   MEMORANDUM OPINION AND ORDER

      Defendant City of Hartselle, Alabama (the “City of Hartselle”), has filed a

motion to dismiss (doc. 19). Plaintiff Michael Welch has filed a response (doc.

26), and the City of Hartselle filed a reply (doc. 29). Therefore, the motion to

dismiss is ready for review. For the reasons discussed below, the motion to

dismiss is granted.

I.    BACKGROUND

      The following allegations are taken from plaintiff’s amended complaint

(doc. 17). On or about May 14, 2017, two City of Hartselle police officers, Micah

Host and Patrick Niles, responded to a call of domestic disturbance at plaintiff’s

home between plaintiff and his wife. (Id. at 2). Plaintiff is a deaf man. (Id.).

Though he has cochlear implants, plaintiff alleges that he was substantially limited

in his ability to hear the officers and in his ability to communicate with them. (Id.).
        Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 2 of 18




According to plaintiff, the officers were aware from prior interactions with him

that he was deaf. (Id.).

      Plaintiff asserts that, by the time the officers arrived, there was no domestic

dispute. (Id.). Plaintiff was outside his home grilling steaks with two of his three

daughters. (Id.). One of the officers spoke to plaintiff’s wife and confirmed that

there was no domestic violence issue. (Id.). The other officer approached plaintiff

and told him to calm down. (Id. at 3). Plaintiff’s eight-year old daughter helped

plaintiff communicate with the officer, and there was an exchange between the

officer and plaintiff via plaintiff’s daughter. (Id. at 2-3).   During that exchange,

plaintiff told the officer that he had already calmed down and asked if the officers

had a warrant. (Id. at 3). When the officer said, “no,” plaintiff told the officer to

leave him alone, that he had not done anything wrong. (Id.). The officer who

spoke with plaintiff’s wife came out of the house and conferred with the officer

who was interacting with plaintiff. (Id. at 3). Although plaintiff asserts that he

could not understand what the two officers were saying, he alleges that they

discussed that there was no domestic violence. (Id.). Plaintiff alleges that he asked

the officers to write things down for him, and they refused. (Id. at 3). Plaintiff

then turned to the grill to check on his steaks, and he was taken down by one of the

officers. (Id.). Plaintiff was ultimately tased, handcuffed, and arrested. (Id. at 4).

As a result of the tasing, one of plaintiff’s cochlear implants was destroyed. (Id.).


                                           2
        Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 3 of 18




Plaintiff was convicted in city court of disorderly conduct and resisting arrest;

however, these charges were dismissed on appeal to circuit court. (Id. at 4-5).

      Plaintiff alleges, among other things, that the arrest and use of force against

him flowed directly from the defendant officers’ refusal to accommodate him by

communicating directly with him in writing and by taking advantage of his

inability to hear them. (Id. at 5). Plaintiff further alleges, among other things, that

city officials acted with deliberate indifference by failing and refusing to take

appropriate steps, such as implement policies and training, so that City of Hartselle

police officers would communicate with hearing impaired persons as effectively as

with others. (Id. at 6-7). Plaintiff alleges that, as a result of this inaction on the

part of the City of Hartselle, the officers failed to accommodate him. (Id. at 7).

      Plaintiff brings two claims against the City of Hartselle in his amended

complaint: (1) a claim against the City of Hartselle under Section 504 of the

Rehabilitation Act, 29 U.S.C. § 794; and (2) a claim under Title II of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12131, et seq. The City of

Hartselle filed a motion to dismiss both claims.

II.   STANDARD OF REVIEW

      Rule 12(b)(6) permits a party to move to dismiss a complaint for, among

other things, “failure to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). When considering a motion to dismiss, the Court must “accept[]


                                          3
        Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 4 of 18




the allegations in the complaint as true and constru[e] them in the light most

favorable to the plaintiff.” Mills v. Foremost Ins. Co., 511 F.3d 1300, 1303 (11th

Cir. 2008) (quoting Castro v. Sec’y of Homeland Sec., 472 F.3d 1334, 1336 (11th

Cir. 2006)). To survive a motion to dismiss, “a complaint must contain sufficient

factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009).         A claim is facially plausible when “the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 679.

“When there are well-pleaded factual allegations, a court should assume their

veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Id.   “But where the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it

has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting, in

part, Fed. R. Civ. P. 8(a)(2)). Thus, the Supreme Court has “suggested that courts

considering motions to dismiss adopt a ‘two-pronged approach’ in applying these

principles: 1) eliminate any allegations in the complaint that are merely legal

conclusions; and 2) where there are well-pleaded factual allegations, ‘assume their

veracity and then determine whether they plausibly give rise to an entitlement to

relief.’” Am. Dental Ass'n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010)

(citing Bell Atlantic v. Twombly, 550 U.S. 544, 567 (2007)).


                                            4
        Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 5 of 18




III.   DISCUSSION

       As noted, plaintiff’s amended complaint alleges two counts against the City

of Hartselle, both of which the City of Hartselle has moved to dismiss: (1) Count

V, a claim against the City of Hartselle under Section 504 of the Rehabilitation

Act; and (2) Count VI, a claim under Title II of the ADA. Plaintiff, however, has

agreed to the dismissal of Count V, his claim pursuant to Section 504 of the

Rehabilitation Act. (Doc. 26, p. 4 n.1). Therefore, the Court will only consider the

parties’ arguments with respect to the ADA claim.

       Plaintiff alleges that the City of Hartselle, through the actions of its officers,

failed to accommodate him and discriminated against him by assaulting and

arresting him because of his disability. (Doc. 17, p. 11). Plaintiff also alleges that

“City officials, acting with deliberate indifference, failed and refused to implement

policies and train officers regarding the handling of deaf persons like [plaintiff].”

(Id.). Plaintiff alleges that these actions violated Title II of the ADA and, as a

result, he is entitled to compensatory damages.

       Title II of the ADA prohibits a public entity from discriminating against a

qualified individual on account of the individual’s disability. 42 U.S.C. § 12132;

Bircoll v. Miami-Dade County, 480, F.3d 1072, 1081 (11th Cir. 2007).                  In

particular, Title II states, “[N]o qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the


                                            5
        Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 6 of 18




benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity” 42 U.S.C. § 12132. There appears to be no

dispute at this stage that plaintiff is a qualified individual with a disability within

the meaning of Title II of the ADA or that the City of Hartselle is a public entity.

Rather, the issues before the Court are whether (1) plaintiff has stated a claim for

compensatory damages against the City of Hartselle for a violation of Title II of

the ADA; and (2) to what extent Title II of the ADA applies in the context of an ad

hoc police encounter such as the one here.          The Court will first address the

standard for stating a claim for compensatory damages against a public entity

under Title II of the ADA.

      A.     Claim for Compensatory Damages under Title II of the ADA

      To state a claim under Title II of the ADA, a plaintiff must generally prove

(1) that he is a qualified individual with a disability; (2) that he was either excluded

from participation in or denied the benefits of a public entity’s services, programs,

or activities, or was otherwise discriminated against by the public entity; and (3)

that the exclusion, denial of benefits, or discrimination was by reason of the

plaintiff’s disability. Bircoll, 480 F.3d at 1083. “In the ordinary course, proof of a

Title II or § 504 violation entitles a plaintiff only to injunctive relief.” Silberman v.

Miami Dade Transit, 927 F.3d 1123, 1134 (11th Cir. 2019).                   To recover




                                           6
        Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 7 of 18




compensatory damages for a violation of Title II of the ADA, a plaintiff must

prove that the public entity engaged in intentional discrimination. Id.

      Plaintiff and the City of Hartselle disagree about whose actions create

liability on behalf of a public entity. Plaintiff argues that the City of Hartselle

should be vicariously liable under Title II of the ADA for the actions of the

defendant police officers in intentionally discriminating against him by failing to

accommodate him on the day of the subject encounter and for an arrest motivated

by discriminatory intent or misperception related to his disability. On the other

hand, the City of Hartselle argues that, for it to be liable, plaintiff must show that

an appropriate city official was deliberately indifferent. Plaintiff counters that,

even applying the standard advocated by the City of Hartselle, he has stated a

claim. A review of Liese v. Indian River Cty. Hosp. Dist., 701 F.3d 334, 345 (11th

Cir. 2012), is instructive.

      In Liese, 701 F.3d at 345, the Eleventh Circuit held that a plaintiff may

demonstrate discriminatory intent by a showing of deliberate indifference. More

specifically, the Eleventh Circuit found that, to hold an entity liable under Section

504 of the Rehabilitation Act, a plaintiff must demonstrate deliberate indifference

on the part of “an official who at a minimum has authority to address the alleged

discrimination and to institute corrective measures on the [entity's] behalf [and

who] has actual knowledge of discrimination in the [entity's] programs and fails


                                          7
        Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 8 of 18




adequately to respond.” Id. at 349 (quoting Gebser v. Lago Vista Indep. Sch. Dist.,

524 U.S. 274, 290 (1998)) (internal quotation marks omitted) (emphasis in

original). To qualify, the official must be “high enough up the chain-of-command

that his [or her] acts constitute an official decision by the [entity] not to remedy the

misconduct.” Silberman, 927 F.3d at 1134 (quoting J.S., III by & through J.S. Jr.

v. Houston Cty. Bd. of Educ., 877 F.3d 979, 987 (11th Cir. 2017)). To be sure,

deliberate indifference is an “exacting standard” and an official’s actions may be

deemed deliberately indifferent if his or her response or lack thereof is clearly

unreasonable in light of the known circumstances. Id.

      Although Liese involved a claim under the Section 504 of the Rehabilitation

Act, courts have applied the deliberate indifference standard employed by it to

claims brought against public entities under Title II of the ADA.             See, e.g.,

Silberman, 927 F.3d at 1134 (applying the deliberate indifference standard to a

claim for compensatory damages in a Title II action and stating that, “[g]iven the

textual similarities between the two statutes, ‘the same standards govern’ claims

under both, and we ‘rel[y] on cases construing [Title II and § 504]

interchangeably.’”) (quoting, in part, T.W. ex rel. Wilson v. Sch. Bd. of Seminole

Cty., Fla., 610 F.3d 588, 604 (11th Cir. 2010)); J.S., III by & through J.S. Jr., 877

F.3d at 987 (“Under Title IX (and, by extension, Title II and § 504), a plaintiff may

establish intentional discrimination by showing deliberate indifference.”).


                                           8
       Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 9 of 18




      In Silberman, 927 F.3d 1123, the Eleventh Circuit applied the Liese standard

to a claim for compensatory damages under Title II of the ADA. A review of

Silberman is helpful to the Court’s analysis. In Silberman, the plaintiff sued the

county transit agency, asserting that its bus drivers intentionally prevented him

from riding on its buses based on his mental disability and need for a service dog

in violation of Title II and the Rehabilitation Act. Id. at 1129. The district court

determined that the county transit agency did not have the capacity to be sued and

that the correct party was actually the county; however, the plaintiff declined to

amend his complaint or otherwise state a claim, and his action was ultimately

dismissed – a decision that the Eleventh Circuit ultimately affirmed. Id. at 1130.

In doing so, however, the Eleventh Circuit considered whether – if plaintiff had

sued the correct party, i.e., the county – he would have stated a claim for

compensatory damages under either Title II of the ADA or the Rehabilitation Act.

Id. at 1133. Relying on Liese, the Eleventh Circuit ultimately concluded that the

answer was “no.” Id. 1135-36. The Eleventh Circuit rejected the argument that

bus drivers were qualifying officials such that their actions would bind the county

under the circumstances. Id. at 1135. The Eleventh Circuit reasoned that the bus

drivers “simply aren’t high enough up the org chart to permit a reasonable

inference that, through their actions, they speak for the [entity] as a whole.” Id.

The Eleventh Circuit noted that the question was not whether the bus drivers had


                                         9
        Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 10 of 18




complete discretion to make the initial decision to deny the plaintiff services, but

rather “whether they had discretion at a ‘key decision point’ in the administrative

process,’ which they plainly didn’t.” Id. at 1136 (quoting, in part, Liese, 701 F.3d

at 350). The Eleventh Circuit stated that, if it were enough that bus drivers played

a key role in the decision to deny the plaintiff an accommodation in the first

instance, the definition of “official” would be so broad as to encompass every

single employee who is in the position to grant or deny an individual services. Id.

This reading, the Eleventh Circuit observed, “would ‘essentially eviscerate[] the

requirement that there be a decision by an official,’ thereby reducing the Liese

standard to a variant of vicarious liability and making compensatory damages the

rule rather than the exception.” Id. at 1136 (quoting, in part, Liese, 701 F.3d at

349).

        Despite the current state of the law in the Eleventh Circuit, plaintiff argues

that the City of Hartselle should nonetheless be vicariously liable for the actions of

the defendant police officers in failing to accommodate him by refusing to

communicate in writing on the scene and by making a discriminatorily motivated

arrest. To be sure, the application of vicarious liability in the Title II context is not

a novel concept. See, e.g., Silberman, 927 F.3d at 1134 n.6 (noting that the

availability of respondeat superior liability for Title II and Section 504 claims

remains an open question in the Eleventh Circuit and stating, “On the one hand, in


                                           10
       Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 11 of 18




T.W. we pointed to our decision in Mason v. Stallings, 82 F.3d 1007 (11th Cir.

1996), as authorizing vicarious liability under Title I of the ADA—the

employment chapter. On the other hand, there may be reason to think that Mason's

logic doesn't extend to Title II and § 504, given that the Supreme Court rejected

respondeat superior liability under Title IX in Gebser—the case from which we

derived the Liese standard. Gebser, 524 U.S. at 285, 118 S. Ct. 1989.”); Gray v.

Cummings, 917 F.3d 1, 17 (1st Cir. 2019) (noting that a public entity’s respondeat

superior liability under Title II of the ADA is an open question); Delano-Pyle v.

Victoria Cty., 302 F.3d 567, 575 (5th Cir. 2002) (finding that a policymaker or

official policy need not be identified for claims asserted under the ADA or

Rehabilitation Act and affirming jury verdict against entity for actions of a line

officer).

       Nonetheless, the Court declines to forge new ground here. Rather, the Court

will, as best it can, follow the existing law in the Eleventh Circuit. In other words,

the Court will evaluate whether plaintiff has stated a claim under Title II of the

ADA against the City of Hartselle based on the standard utilized in Liese and

Silberman. See, e.g., Estate of Osorio v. Miami Dade County, 717 F. App’x 957

(11th Cir. 2018) (unpublished opinion) (applying Liese to a Title II clam and

finding that plaintiff had failed to plead facts to support the existence of an official

who had authority to address the alleged discrimination, much less actual


                                          11
       Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 12 of 18




knowledge of and deliberate indifference to the alleged discrimination of disabled

individuals); J.S., III by & through J.S. Jr., 877 F.3d at 987 (applying Liese to a

Title II claim and finding that plaintiff must show the deliberate indifference of an

official who at a minimum had authority to address the alleged discrimination and

to institute corrective measures on the organization’s behalf and who had actual

knowledge of the discrimination in the organization’s programs and failed to

adequately respond); see also Gray v. Cummings, 917 F.3d 1, 17 n.11 (1st Cir.

2019) (noting that Liese finds respondeat superior liability not applicable and that

Title II of the ADA is to be interpreted consistently with Section 504 of the

Rehabilitation Act).     Thus, the Court will consider whether plaintiff has

sufficiently alleged that an official, who had actual knowledge of discrimination of

deaf or hearing impaired persons by police officers, as well as authority to address

said discrimination and to institute corrective measures, failed adequately to

respond.

      Applying that standard, the Court finds that plaintiff has failed to state a

claim. Plaintiff has not alleged sufficient facts to give rise to a plausible inference

that a city official had actual knowledge of discrimination against the deaf or

hearing impaired by police officers, in addition to the authority to act and institute

corrective measures, and failed to respond. “Specifically, the [amended] complaint

fail[s] to specify a single official who allegedly had authority to address the alleged


                                          12
       Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 13 of 18




discrimination, much less knowledge of and deliberate indifference to the alleged

discrimination.” Osorio, 717 F. App’x at 958 (emphasis added). Additionally,

plaintiff’s amended complaint fails to contain sufficient facts that, if accepted as

true, state a plausible – not simply a conceivable – claim for relief. See Ashcroft v.

Iqbal, 556 U.S. 662, 680 (2009) (“Under [Bell Atlantic Corp. v.] Twombly's

construction of Rule 8, we conclude that respondent's complaint has not ‘nudged

[his] claims’ of invidious discrimination ‘across the line from conceivable to

plausible.’”) (quoting, in part, Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). That is, plaintiff has failed to allege any facts demonstrating that any

official had complete discretion at a key decision point in the administrative

process so as to remedy any alleged discriminatory conduct with respect to hearing

impaired persons or that he or she knew that it was likely and deliberately failed to

act. Silberman, 927 F.3d at 1136 (citing Liese, 701 F.3d at 350); Liese, 701 F.3d at

347. A formulaic recitation of the elements will not do. Twombly, 550 U.S. at

555.

       Finally, it is unclear whether the City of Hartselle may be held liable under

Title II of the ADA for a failure to train that resulted in the defendant police

officers’ failure to accommodate plaintiff, as plaintiff argues. Cf. Mote v. Moody,

No. 3:17-CV-0406-LCB, 2019 WL 968862, at *5 (N.D. Ala. Feb. 28, 2019)

(expressing doubt as to whether a failure to train claim exists under the


                                         13
       Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 14 of 18




Rehabilitation Act); Estate of Blanchia Smith v. Forest Manor, Inc., et al., 7:16-cv-

1774-RDP, 2018 WL 2770203 at *8 n.5 (N.D. Ala. June 8, 2018) (rejecting the

suggestion that plaintiff provided support for any freestanding failure-to-train

claim under the ADA); Estate of Osorio v. Miami-Dade Cty., No. 16-20200-CIV,

2017 WL 3721505, at *3 (S.D. Fla. Feb. 10, 2017), aff'd sub nom. Estate of Osorio

v. Miami Dade Cty., 717 F. App'x 957 (11th Cir. 2018) (“To the extent that the

Estate asserts that the County is directly liable under Title II for its failure to train

the officers, it is unclear whether a failure to train claim exists under the statute.”).

But cf. Sheeley v. City of Austin, No. CIV. 12-2525 ADM/SER, 2015 WL 3576115,

at *8 (D. Minn. June 5, 2015) (“First, similar to failure to train claims pursuant to §

1983, ADA claims asserting failure to train require proof of deliberate indifference.

Roberts v. City of Omaha, 723 F.3d 966, 975–76 (8th Cir.2013). Accordingly,

Plaintiffs can only prevail on an ADA failure to train claim by ‘showing the city's

deliberate indifference to his alleged right to be free from discrimination in the

circumstances of this case.’ Id. at 976.”). Plaintiff relies on a footnote in an

opinion from the Third Circuit in support of his proposition that such a claim

exists. See, e.g., Haberle v. Troxell, 885 F.3d 170, 179 n.7 (3d Cir. 2018) (“A

municipality’s failure to train its police is not actionable unless and until that

failure leads directly to a denial of a needed accommodation or improper

discrimination.”). A footnote in a nonbinding decision from another circuit does


                                           14
       Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 15 of 18




not sway the Court. In the absence of the recognition of a failure-to-train claim or

theory under Title II by the Eleventh Circuit, the Court declines to permit plaintiff

to proceed on such a theory here. Therefore, the Court finds that plaintiff has

failed to state a claim for relief under Title II of the ADA.

      B.     Applicability of Title II of the ADA to Ad Hoc Police Encounters

      The Court now addresses the parties’ arguments regarding the applicability

of Title II of the ADA in the context of police encounters. The City of Hartselle

encourages the Court to adopt the Fifth Circuit’s finding in Hainze v. Richards that

“Title II does not apply to an officer's on-the-street responses to reported

disturbances or other similar incidents, whether or not those calls involve subjects

with mental disabilities, prior to the officer's securing the scene and ensuring that

there is no threat to human life.” 207 F.3d 795, 801 (5th Cir. 2000). Applying the

Hainze standard, the City of Hartselle argues that plaintiff has not stated a claim

against it because the facts in the amended complaint demonstrate that the scene

was not secure and the defendant police officers had not had the opportunity to

fully investigate the situation at the time of the alleged Title II violation(s).

Plaintiff argues that the Eleventh Circuit has declined to adopt the Hainze standard;

even applying that standard, however, plaintiff asserts that the facts in the amended

complaint involve communication under non-exigent circumstances and thus Title

II would apply. The Court finds two cases helpful to its analysis of the issue.


                                          15
       Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 16 of 18




      In Bircoll v. Miami-Dade County, 480 F.3d 1072 (11th Cir. 2007), the

Eleventh Circuit acknowledged the debate and differences among the circuits with

respect to the applicability of Title II in the context of a police encounter. In doing

so, the Eleventh Circuit addressed Hainze and observed:

             As noted earlier, the Fifth Circuit in Hainze concluded
             that “Title II does not apply to an officer's on-the-street
             responses to reported disturbances or other similar
             incidents . . . prior to the officer's securing the scene and
             ensuring that there is no threat to human life.” Hainze,
             207 F.3d at 801 (emphasis added). In our view, the
             question is not so much one of the applicability of the
             ADA because Title II prohibits discrimination by a
             public entity by reason of Bircoll’s disability. The
             exigent circumstances presented by criminal activity and
             the already onerous tasks of police on the scene go more
             to the reasonableness of the requested ADA modification
             than whether the ADA applies in the first instance.”).

Id. at 1085; see also Gray v. Cummings, 917 F.3d 1, 17 (1st Cir. 2019) (“For

present purposes, it is sufficient for us to assume, favorably to Gray, that Title II of

the ADA applies to ad hoc police encounters (such as the encounter here) and that

exigent circumstances may shed light on the reasonableness of an officer's

actions.”). Thus, in Bircoll, the Eleventh Circuit assumed that Title II of the ADA

applied in the context of a police encounter and considered whether the police

officer had failed to make a reasonable accommodation given the exigent

circumstances presented by the criminal activity and the onerous tasks of police on

the scene.


                                          16
       Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 17 of 18




      In Estate of Osorio, 17 F. App’x 957, the Eleventh Circuit considered, albeit

in an unpublished opinion, whether the district court properly dismissed a

complaint against Miami Dade County for a violation of Title II of the ADA.

Notably, the Eleventh Circuit stated that it “has never addressed whether police

officers can violate Title II of the ADA.” Id. at 957. The Eleventh Circuit further

stated that “assuming, arguendo, that such a claim is cognizable, we have held that

a plaintiff seeking compensatory damages under the ADA must show

‘discriminatory intent.’” Id. The Eleventh Circuit ultimately determined that the

plaintiff had failed to show discriminatory intent. In doing so, the Eleventh Circuit

agreed with the district court, which found that the plaintiff, an estate, had not pled

facts to support the existence of a Miami-Dade official who had actual knowledge

of the police’s discrimination of disabled individuals and failed to act accordingly.

Id. at 958.

      Based on these cases and in the absence of clear guidance from the Eleventh

Circuit, the Court declines to forge new ground here. Because the Eleventh Circuit

has assumed that Title II applies in the context of ad hoc police encounters, the

Court will do so here at the motion-to-dismiss stage. This, of course, does not

change the outcome for plaintiff. This is because, even assuming that Title II of the

ADA applied in the context of the encounter between plaintiff and the defendants

officers, plaintiff has – for the reasons already stated – failed to state a claim.


                                           17
          Case 5:19-cv-00731-LCB Document 34 Filed 10/22/19 Page 18 of 18




IV.      CONCLUSION

         Accordingly,

         IT IS ORDERED that the motion to dismiss (doc. 19) is GRANTED.

Counts IV and V of the amended complaint containing the claims against the City

of Hartselle are DISMISSED WITH PREJUDICE. 1




         DONE and ORDERED October 22, 2019.



                                           _________________________________
                                           LILES C. BURKE
                                           UNITED STATES DISTRICT JUDGE




1
    As the Court has noted, plaintiff agreed to dismiss Count IV of the amended complaint.
                                                 18
